Per Curiam.
This was an action of ejectment brought by the plaintiff who alleged herself to be the daughter of a man named Ruth Goshen, who died seized of the locus in quo. At the close of the case a verdict was directed in favor of the defendant because the evidence showed that the land in question was sold by order of the Orphans Court of the county of Somerset for the payment of debts of the 'deceased. It was urged that the will in and by which the executor, who applied for the sale of the lands, was appointed, was a forged instrument in that the name written thereunder was not the signature of Goshen. This was clearly a collateral attack on the judgment of the Orphans Court (Quidort’s Administrator v. Pergeaux, 3 C. E. Gr. 472; Plume v. Howard Savings Institution, 17 Vroom 211; Clark v. Costello, 30 Id. 234), and the verdict was, therefore, rightly directed.
The judgment under review should be affirmed.
For affirmance — Ti-ie Chancellor, Chief Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, White, Heppenheimer, JJ. 13.
For reversal — Done.